Peckham, J.
The complaint sets forth two causes of action. The first, after stating as matter of inducement that the defendant was indebted to him in a large sum of money upon drafts drawn upon and accepted by defendant, alleges that the parties accounted together, and an account was stated and settled, whereby the defendant was ascertained to be indebted to the plaintiff in the sum of $14,327.77, which he promised to pay, as particularly specified in the complaint.
The second states a loan of $500 to the defendant.
The referee to whom the case was referred, finds, in substance, that there was no such accounting and no such promise. As to the second claim, he finds that there was no such loan.
. With these findings this court cannot interfere. There was evidence to sustain both.
It is quite clear that the complaint is not upon the drafts. It is carefully drawn, and is confined to the accounting and the promise to pay, based upon the indebtedness and “ for other good and valuable considerations.”
After the close of the testimony and after the cause had been summed up, the further consideration of the case was postponed to enable the plaintiff to apply at special term of the supreme court to amend his complaint. The motion was made and denied. The demand was very stale, some fourteen years old; and if the statute, under the circumstances, was not a bar, it was not entitled to any particular favor from the court.
Again, it appeared, and was found as a fact, that the defendant, with another, was merely an accommodation acceptor for *113the benefit of Middleton & Hood, and I think the settlement of the draft by Middleton with Argenti & Co., who held it as security for advances made to the plaintiff, and its delivery by them to Middleton, was a discharge of the defendant.
This settlement and delivery are found by the referee to have been fully ratified by the plaintiff, if not done by his prior authority.
But it is not necessary to consider this point.
The testimony claimed to have been erroneously received, as to the intended residence of the defendant, in this view is made wholly immaterial.
I have carefully examined the several other points made by plaintiff, as to the receipt and rejection of evidence, and am of opinion that no error to plaintiff’s prejudice was committed.
The judgment should be affirmed.
Beckham, J., reads for affirmance.
All agree.